DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response to application filed 05/27/2020.
Status of the claims

Claims 1-5 are currently pending for examination.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Shuster et al. (US 20200380001, hereafter Shuster) in view of Kundu et al. (US 20210306377, hereafter Kundu).

Regarding claim 1, Shuster disclose:  An apparatus for providing storytelling data, the apparatus comprising: 
at least one processor (Shuster [0054]); and 
a memory storing instructions instructing the at least one processor to perform at least one step, wherein the at least one step includes (Shuster [0054]):
 receiving a message requesting an application programming interface (API) and system resources from a storytelling data creating terminal (Shuster [0072; 0077] discloses: user computer/terminal  requesting for creating, managing and executing sharable cell-based computer notebooks/system resources, include specifying a name and kernel type associated with the notebook; [0078] discloses: the process creates and stores a name, description, one or more tags, ...); 
(Shuster [0048] discloses: a program executing in virtual computing environment for generating a notebook); 
adding the API to the virtual machine and configuring pre-collected big data to be accessible to the virtual machine (Shuster [0074; 0079] discloses: a widget/user interface widget is added to a cell in the notebook and creating a new code cell by selecting a corresponding icon, and/or selecting a widget control to result in dragging and dropping a representation of a widget into the notebook); 
obtaining primary processed data from the storytelling data creating terminal (Shuster [0083] discloses: user input specifies the R kernel, the PYTHON kernel, or another. In response, a view of a blank notebook is displayed on a display screen of the user computer 170 );
generating machine-processed data by processing the primary processed data by using a storytelling processing machine (Shuster [0065] discloses: capable of transforming source code 210 into an executable version of the source code such as machine code, p-code or other code that is capable of execution using one of the kernels); and 
providing the machine-processed data to the storytelling data creating terminal, and obtaining storytelling data generated based on the machine-processed data from the storytelling data creating terminal (Kundu [0073] discloses: to recognize whether a particular resource request 412 is authorized to receive the requested resource, based on the policies, vertices, hyperedges, etc. found in the hypergraph descriptor/storytelling data 400 that has been predetermined to be used when responding to a resource request 412 from a particular user/system/terminal and/or for a particular type of resource). 
Shuster and Kundu are analogous art because they are in the same field of endeavor, creating managing and executing computer resources. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Shuster, to include the teaching of Kundu, in order to accomplish to recognize whether a resource is authorized to be returned to a requester. The suggestion/motivation to combine is to govern security enforcement for policies for resource requests.
Regarding claim 2, Shuster as modified discloses: The apparatus according to claim 1, wherein the at least one step further includes: converting the storytelling data to a format openable by a known (Shuster [0092] discloses: Code cells of code widgets 504, 506, 508 may be used to define functions that receive data from a data source, apply a transformation or manipulation, and generate output, often in the form of a plot, map or other visualization); and 
generating a uniform resource locator (URL) accessible for the converted storytelling data (Shuster [0065] discloses: location in the system such as a filesystem path or URL, where the source code has been stored). 
Regarding claim 4, Shuster as modified discloses: The apparatus according to claim 1, wherein the virtual machine is Jupiter Notebook being a Python-based development tool (Shuster [0047] discloses: JUPYTER execution processes that handle running user code and may comprise IPYKERNEL, IRKERNEL, etc. , and kernels may support MATLAB, PYTHON).
Regarding claim 5, Shuster as modified discloses: The apparatus according to claim 1, wherein the storytelling processing machine performs, by using the at least one processor, the steps of: generating a hypergraph model based on the primary processed data (Kundu [0047; 0048] discloses: generate a policy enforcement hypergraph); and
 generating the machine-processed data by repeating a process of re-configuring the hypergraph model (Kundu [0073] discloses: repeated manner until the output from output layer  matches expectations, for example, receives inputs that describe a particular type of hypergraph and a particular request., the input to input layer 403 also contains values that describe policies for certain resources described in the training hypergraph, in order to train the DNN 424 to recognize whether a particular resource request 412 is authorized to receive the requested resource, based on the policies, vertices, hyperedges, etc. found in the hypergraph descriptor 400 that has been predetermined to be used when responding to a resource request 412 from a particular user/system and/or for a particular type of resource).
3 is rejected under 35 U.S.C. 103 as being unpatentable over Shuster et al. (US 20200380001, hereafter Shuster) in view of Kundu et al. (US 20210306377, hereafter Kundu) and further in view of Roth et al. (US 20190068560, hereafter Roth).


Regarding claim 3, Shuster as modified discloses: The apparatus according to claim 2, wherein after the generation of the URL accessible for the converted storytelling data, the at least one step further includes: 
receiving a message requesting access from a storytelling data consuming terminal (Shuster [0108] discloses: receiving user request to access); 
performing user authentication for the storytelling data consuming terminal (Shuster [0117] discloses: user computers that have permission to access the information based on existing access control roles, realms or security policies); and 
Schuster as modified didn’t disclose, but Roth discloses: encrypting the URL and providing the encrypted URL to the storytelling data consuming terminal, in response to completion of the user authentication (Roth [0051] discloses: the signature is valid/(user authentication), the process 800 may include extracting 810 a cryptographic key from the URL that was received 802,processing the request and provide a response to the request include providing a result of performance of one or more cryptographic operations using the cryptographic key). 
Shuster as modified and Roth are analogous art because they are in the same field of endeavor, creating managing and executing computer resources. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Shuster, to include the teaching of Roth in order to accomplish to locate a computing resource within the system. The suggestion/motivation to combine is to verify the authentication information and fulfill the request and ensuring security access.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY NGUYEN whose telephone number is (571)272-4025. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CINDY NGUYEN/Examiner, Art Unit 2161